Exhibit 10.1 Tanya Rhodes Banc of America Leasing & Capital, LLC S enior Vice President CA5-705-04-01 555 California Street - 4 th Floor San Francisco, CA tanya.rhodes@baml.com April 2, 2015 Mr. Gregory Skinner Chief Financial Officer Landec Corporation 3603 Haven Ave Menlo Park, CA 94025 Re: Loan Financing Proposal Dear Gregory: Banc of America Leasing & Capital, LLC ("BAL") is pleased to submit to Landec Corporation (the “Borrower”) the loan financing proposal described in the attached Summary of Principal Terms and Conditions (the "Term Sheet"). Please review the Term Sheet and contact me if you have any questions. This proposal letter and the Term Sheet (collectively, the “Proposal”) include only a brief description of the principal terms of the proposed transaction, and are intended for discussion purposes only, and are subject to the satisfactory completion of BAL’s credit, legal and investment approval process. The Proposal (i) is not intended to and does not create any binding legal obligation on the part of either party, and (ii) is not to be construed as a commitment or offer by BAL or any related entity to enter into the proposed transaction. The terms and conditions of the Proposal, except for the provisions concerning the Proposal Fee, shall be superseded by and shall no longer be effective upon the earlier of (i) the issuance of a commitment letter by BAL with respect to the Proposal, or (ii) the execution and delivery of final legal documentation with respect to the Proposal. The Proposal must be accepted on or before April 16, 2015 in order for BAL to proceed with its consideration of the Proposal. To accept the Proposal, please sign the enclosed copy of the Proposal and return it to my attention at Banc of America Leasing & Capital, LLC, CA5-705-04-01, 555 California Street - 4th Floor, San Francisco, CA together with a check in the amount of the Proposal Fee described in the Term Sheet. Thank you for allowing us the opportunity to present the Proposal to Landec Corporation . Very truly yours, BANC OF AMERICA LEASING & CAPITAL, LLC Tanya Rhodes The undersigned, by its authorized representative below, accepts the Proposal, agrees to furnish BAL, its successors and assigns, any information relating to the business or financial condition of Landec Corporation or its affiliates, and authorizes BAL, Bank of America, N.A. and their affiliates to disclose to, discuss with and distribute such information (and any information they may already have) to any other affiliates or proposed assignees or successors of BAL. APIO, INC. (as “Borrower”) By: Title: Date: Federal ID No.: LANDEC CORPORATION (as “Guarantor”) By: Title: Date: Federal ID No.: “Bank of America Merrill Lynch” is the marketing name for the global banking and global markets businesses of Bank of America Corporation. Lending, derivatives, leasing, equipment finance, and other commercial banking activities are performed globally by banking affiliates of Bank of America Corporation, including Bank of America, N.A., member FDIC. Securities, strategic advisory, and other investment banking activities are performed globally by investment banking affiliates of Bank of America Corporation (“Investment Banking Affiliates”), including, in the United States, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Merrill Lynch Professional Clearing Corp., both of which are registered broker-dealers and members of SIPC, and, in other jurisdictions, by locally registered entities. Merrill Lynch, Pierce, Fenner & Smith Incorporated and Merrill Lynch Professional Clearing Corp. are registered as futures commission merchants with the CFTC and are members of the NFA. Investment products offered by Investment Banking Affiliates: Are Not FDIC Insured ●
